Title: From George Washington to Brigadier General John Stark, 26 May 1778
From: Washington, George
To: Stark, John


                    
                        sir.
                        Head Quarters Valley Forge 26th May 1778
                    
                    In my letter to you of the 20th Instant I was induced at the particular request of General Sullivan to desire that you might join his command. I did not then know that Congress had taken the matter into consideration; or that General Sullivan at the same time he wrote to me, had made application to them. But I have since received a resolve of theirs of the 20th inst. in which you are ordered to the Northern department, a copy of which I suppose they have transmitted. I am Sir your most obt and very humble servt
                    
                        Go: Washington
                    
                